Citation Nr: 0620709	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-39 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the veteran timely perfected an appeal to the 
November 2001 rating decision that denied a claim to reopen 
the issue of service connection for fungus of the feet.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1968 
to January 1971, and from April 1971 to January 1993.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Columbia, South Carolina (RO).


FINDINGS OF FACT

1.  The veteran was notified by VA on November 27, 2001 that 
his claim to reopen the issue of service connection for 
fungus of the feet was denied.  His notice of disagreement 
was received by VA in November 2002.  The RO issued a 
Statement of the Case (SOC) on February 11, 2003.  A 
substantive appeal was not received within 60 days of the 
issuance of this SOC.

2.  The medical evidence of record does not show that the 
veteran's left shoulder disorder is related to his military 
service.

3.  The medical evidence of record does not show that the 
veteran's right shoulder disorder is related to his military 
service.


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal on his claim 
to reopen the issue of service connection for fungus of the 
feet; thus, the Board has no jurisdiction to consider that 
issue.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2005).

2.  A left shoulder disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A right shoulder disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timely Perfection of Appeal

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 19.4, 20.101 (2005).

Appellate review is initiated by the filing of a notice of 
disagreement and completed by the filing of a substantive 
appeal after a SOC has been furnished.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201 (2005).  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202.

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within 60 days from the date 
that the RO mails the SOC to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).


The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board must dismiss any appeal 
over which it lacks jurisdiction.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.202.  Jurisdiction over an issue does not vest in 
the Board until an appeal to the Board has been properly 
perfected by the timely filing of an adequate substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Service connection for fungus of the feet and toes was denied 
by an August 1993 rating decision.  A claim to reopen the 
issue of service connection for fungus of the feet was 
received by VA in November 2000.  The veteran's claim was 
denied by a November 2001 rating decision, and the veteran 
was notified of the denial on November 27, 2001.  A notice of 
disagreement was received by VA in November 2002.  A SOC was 
sent to the veteran on February 11, 2003.  The cover letter 
informed the veteran of the necessity of filing a substantive 
appeal to perfect his appeal and enclosed a VA Form 9, 
substantive appeal, with instructions on how to file an 
appeal and the time limits for filing.  A copy of the letter 
was also sent to the veteran's accredited representative.  
The next correspondence received from the veteran or on his 
behalf was an appeal hearing options form, received by VA on 
April 14, 2003.  The veteran's VA Form 9 was subsequently 
received by VA on March 22, 2004.

The Board concludes that neither the appeal hearing options 
form, received by the RO on April 14, 2003, nor the VA Form 
9, received by the RO on March 22, 2004, meet the statutory 
and regulatory requirements as to a timely filed substantive 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The 
veteran's substantive appeal was not received by VA either 
within a year of the date that the rating decision denial 
letter was initially mailed to the veteran, that is by 
December 27, 2002, or within 60 days of the date that the RO 
mailed the veteran the SOC, that is by April 11, 2003.

The appeal hearing options form did not satisfy the 
requirements for a timely filed substantive appeal because it 
did not set out the specific arguments relating to errors of 
fact or law made by the RO in reaching the determination 
being appealed.  The only information on the form was a check 
mark next to the line stating, "I request a BVA hearing to 
be held by a BVA Board member visiting the Columbia, SC 
Regional Office."  Beyond this, the only other marks made by 
the veteran were his signature and the date.  Even under a 
liberal interpretation, none of the handwritten or typed text 
on the form can be construed to infer an argument relating to 
an error of fact or law made by the RO.  As such, the appeal 
hearing options form did not meet the requirements necessary 
to perfect an appeal because it was not substantive.  In 
addition, the Board notes the appeal hearing options form was 
not received by VA until 3 days after the limit for the 
timely receipt of the substantive appeal.

The VA Form 9 did not satisfy the requirements for a timely 
filed substantive appeal because it was not received by VA 
either within a year of the date that the rating decision 
denial letter was initially mailed to the veteran, or within 
60 days of the date that the RO mailed the veteran the SOC.  
In fact, it was not received until nearly a year after the 
expiration of the deadline and thus cannot be considered 
timely.

The formality of perfecting a timely appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme that requires the filing of both a notice of 
disagreement and a formal appeal.  See Roy v. Brown, 5 Vet. 
App. 554 (1993).  The Board must dismiss any appeal that is 
not timely filed.  38 U.S.C.A. § 7108.  VAOPGCPREC 9-99; 64 
Fed. Reg. 52376 (1999).  Based on the procedural history of 
this case, the Board has no alternative but to dismiss the 
appeal with respect to the claim to reopen the issue of 
service connection for fungus of the feet.

The Board has given consideration to the provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Because the claim is being dismissed as a matter of law, no 
further development under the VCAA or previously existing law 
is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994); VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).

As a final comment, the Board wishes to make it clear that it 
has not addressed the underlying claim of whether new and 
material evidence has been submitted to reopen the issue of 
entitlement to service connection for fungus of the feet, 
which has now been dismissed.  

Service connection for left and right shoulder disorders

With respect to the veteran's claims for service connection 
for left and right shoulder disorders, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication, a letter dated in May, 2004, satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  Though VA examinations were provided to the 
veteran in connection with his claims, the veteran's claims 
file was not reviewed by the examiner.  Despite this, a 
further examination is not necessary because there is 
insufficient evidence that the veteran had any of these 
disabilities during service.  See 38 U.S.C.A. § 5103A; see 
also 38 C.F.R. § 3.159(c)(4).  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of arthritis, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records include only one 
reference to either shoulder.  On a May 1984 physical 
examination report, the veteran wrote that he took Motrin for 
his left shoulder and checked off the "Don't Know" box for 
arthritis, rheumatism, or bursitis and painful or "trick" 
shoulder or elbow.  In the examiner's notation section, it 
was stated that the veteran had pain in the left shoulder 
which was recent and which increased with exercise.  The 
examiner further wrote "arthritis - ? [left] shoulder."  No 
other reference is made to either shoulder in the veteran's 
service medical records, including his August 1992 retirement 
physical examination report, which was negative for any 
shoulder abnormality.

A July 2004 VA medical examination report stated that the 
veteran complained of right shoulder pain and fatigability, 
especially with overhead activities and repetitive use.  He 
denied any injury to the shoulder but stated that it had 
gradually increased in severity since onset in 1977.  The 
veteran denied any swelling, heat, redness, instability, 
dislocation, or locking of the shoulder.  He further 
indicated that he worked in the Post Office as a warehouse 
worker and often had to do heavy lifting, including overhead 
lifting.  On physical examination, active range of motion of 
the right shoulder was observed to 45 degrees of abduction, 
90 degrees of forward flexion, 40 degrees of external 
rotation, and internal rotation to the posterior superior 
iliac spine.  Pain was noted on all ranges of motion with 
tenderness to palpation over the acromioclavicular joint.  
Neer's, Hawkins, and crossover tests were positive and the 
veteran's shoulder was stable and had normal sensation.  Pain 
was observed with resisted external rotation of the shoulder 
with strength at 4/5; otherwise, strength throughout the 
right upper extremity was 5/5.  On x-ray examination, the 
examiner stated that acromioclavicular arthrosis was seen, 
despite official reports which found the x-rays negative.  
The assessment was, in part, right shoulder acromioclavicular 
arthrosis and right shoulder rotator cuff tendonitis with 
impingement syndrome.  A notation was added that the 
veteran's range of motion was additionally limited by about 
10% with repetitive use, primarily due to pain.  

A March 2005 VA outpatient treatment report noted that the 
veteran complained of left shoulder pain which had existed 
for over 10 years and was getting more severe.  Pain was 
noted as 0/10, except for on abduction of the left shoulder.  
On physical examination, the veteran's left shoulder was 
observed to have decreased range of motion on abduction and 
the left subacromial bursa was tender to palpation.  The 
report stated that the supraspinatus stress test was 
negative, there was no instrinsic atrophy, the veteran had 
normal sensitivity to all dermatomes, and he retained a 2:1 
scapulohumeral ratio.  The assessment was left subacromial 
bursitis.

A statement from the veteran's wife was received by VA in May 
2005.  She stated that the veteran had shoulder problems for 
"some time" and they have gotten worse.  She further stated 
that he had been treated at Fort Jackson several times before 
retirement.

In the transcript of a December 2005 hearing before the 
Board, the veteran stated that his shoulder problems began 
around 1976.  He stated that he would use Bengay and other 
medications to alleviate pain instead of reporting for sick 
call, which was normal for non-commissioned officers.   The 
veteran further stated that he did not indicate his shoulder 
problems during his separation examination for the same 
reason.  He stated that his doctors told him his injuries 
originated in service.  The veteran reported that since 
retiring from the military, he worked at a local detention 
center for 9 months "wrestling around with inmates" and 
then went to work at the Post Office, where he did a lot of 
lifting.  He indicated that his condition had become worse 
due to the jobs he has had.  The Board notes that while the 
veteran stated that he did not report to sick call as a 
matter of policy, because he was a non-commissioned officer, 
the record indicates that he was seen for medical treatment 
and/or examination for various problems no less than 54 
times, for ailments other than shoulder pain, between his May 
1984 examination and his January 1993 separation from active 
service.

There is no medical evidence that provides a relationship 
between the veteran's military service and his left and right 
shoulder disorders.  The veteran's service medical records do 
not include any references to a right shoulder problem or the 
diagnosis of a right shoulder disorder.  While there was an 
indication in 1984 that the veteran had left shoulder pain, 
there is no medical evidence of record that this resulted in 
a chronic disability.  After the May 1984 examination report, 
the next medical evidence of record which dealt with the 
veteran's left shoulder was over 20 years later and did not 
include any analysis of the etiology of the disorder.  

The statements of the veteran and his wife are not sufficient 
by themselves to prove the etiology of his left and right 
shoulder disorders.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As they are not 
physicians, the veteran and his wife are not competent to 
make a determination that his left and right shoulder 
disorders are the result of his military service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In sum, there is no competent evidence on file linking the 
veteran's left and right shoulder disorders to service or to 
any incident of service, despite his assertions that such a 
causal relationship exists.  As there is no evidence which 
provides the required nexus between military service and the 
left and right shoulder disorders, service connection for 
these disabilities is not warranted.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  


In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the veteran's current shoulder 
disorders to service, the preponderance of the evidence is 
against the veteran's claims, and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran's claim to reopen the issue of service connection 
for fungus of the feet is dismissed.

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


